DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Information disclosure statements filed 7/12/2021 and 9/09/2021 have been considered.

Drawings
The drawings were received on 1/31/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wavelength switching apparatuses are well known in the art. Various wavelength switching devices comprising an array of switching element disposed between first and second optical routing elements are also known in the art. 
Perhaps the closest prior art of record relevant to the claimed limitations of the present application is US Patent No. 10,133,005 B2 to Yan et al. (this is a US patent equivalent of the 

    PNG
    media_image1.png
    335
    556
    media_image1.png
    Greyscale

Fig. 2B of Yan et al.

However, none of the prior art (including Yan et al. patent) fairly teaches or suggests at least one of the M input components being a local input component, the local input component is configured to receive a light beam added through an input port of the local input component, the local input component comprises N input ports, N is a positive integer greater than or equal to 1, and each input component is configured to make a light beam input through an input port of the input component, incident to the first optical component, in the manner claimed in claims 1 and 20 of the present application.
Further, none of the prior art fairly teaches or suggests at least one of the K output components being the local output component, wherein the local output component is configured .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2022/0052778 A1 to Jia et al. is a published application of a related US patent application 17/514,557 which discloses a wavelength selective switching apparatus comprising a plurality of lenses (e.g. 5, 6, 7, 8, 9, 10… etc. in Fig. 4) as well as a plurality of diffractive elements (e.g. 202 in Fig. 4) and switch arrays (e.g. 204 in Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874